Affirmed and Opinion filed December 22, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00898-CR

               EX PARTE WALTER D. ALLEN, JR., Appellant


                   On Appeal from the 183rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 1339605A

                                  OPINION

      Appellant Walter D. Allen, Jr. appeals from the trial court’s order denying
his application for a writ of habeas corpus, filed under article 11.072 of the Texas
Code of Criminal Procedure. We affirm the trial court’s denial of appellant’s
application.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

      In 2012, appellant entered a “guilty” plea to the offense of attempted theft.
As part of his plea agreement, the trial court sentenced appellant to ten years’
confinement in the Texas Department of Criminal Justice but suspended that
sentence for ten years and placed appellant on community supervision for that
term. At the halfway point in the community-supervision term, appellant moved
the trial court to terminate his community supervision. The trial court heard and
disposed of appellant’s motion, and issued an order entitled “Order Affecting
Community Supervision” (“2017 Order”).

      According to appellant’s application for a writ of habeas corpus, filed two
years later, the trial court granted his motion to terminate community supervision
in the 2017 Order. In the habeas application, appellant alleged that the Harris
County Community Corrections and Supervisions Department continued to require
compliance with community supervision in alleged violation of the 2017 Order.
Appellant attached to his application an unofficial copy of the court’s 2017 Order
and a printout of a screenshot of the Harris County Clerk’s website, which
included an entry on March 15, 2017, for an order entitled “Disposition –
Termination Deferred Adjudication.”

      The State did not file an answer in the habeas proceeding but appeared at a
hearing held in September 2019. The hearing was not recorded, and according to
appellant’s briefing, no party offered evidence at the hearing, and appellant relied
on the two documents attached to his application. Both appellant and the State
agree that at the hearing the trial court stated that it denied appellant’s application.

      Following the hearing, the State filed proposed findings of fact and
conclusions of law, along with a proposed order denying appellant’s application.
Appellant filed written objections to the State’s proposed findings of fact and
conclusions of law. The trial court adopted and issued those findings of fact and
conclusions of law along with the order denying appellant’s application. Appellant
has appealed this order under section 8 of article 11.072 of the Code of Criminal
Procedure, which provides that an applicant for habeas corpus relief under article

                                            2
11.072 may appeal the court’s denial of the habeas-corpus application. See Tex.
Code Crim. Pro. Ann. art. 11.072, § 8.

                              II. ISSUES AND ANALYSIS

       We review a ruling on an application for writ of habeas corpus for an abuse
of discretion. Ex parte Garcia, 353 S.W.3d 785, 787 (Tex. Crim. App. 2011). We
decide whether a trial court abused its discretion by determining whether the court
acted without reference to any guiding rules or principles, or in other words,
whether the court acted arbitrarily or unreasonably. See Ex parte Wolf, 296 S.W.3d
160, 166 (Tex. App.—Houston [14th Dist.] 2009, pet. ref’d). A trial court abuses
its discretion if its decision lies outside the zone of reasonable disagreement. Id.
An applicant seeking post-conviction habeas-corpus relief shoulders the burden to
establish by a preponderance of the evidence that the facts entitle the applicant to
relief. Id.

       In reviewing the trial court’s ruling on an application for habeas relief, we
examine the evidence in the habeas record in the light most favorable to the trial
court’s ruling. Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006). The
trial court stands as the sole finder of fact in a post-conviction application for writ
of habeas corpus filed under article 11.072. Ex parte Torres, 483 S.W.3d 35, 42
(Tex. Crim. App. 2016). We afford almost complete deference to the habeas
court’s determination of historical facts supported by the record, especially when
those factual findings rest upon an evaluation of the witnesses’ credibility and
demeanor. Ex parte Reed, 402 S.W.3d 39, 42 (Tex. App.—Houston [14th Dist.]
2013, pet. ref’d). We apply the same deference to review the habeas court’s
application of law to fact questions if resolving those determinations rests upon an
evaluation of credibility and demeanor; if the outcome of those ultimate questions
turns upon an application of legal standards, we review the habeas court’s

                                          3
determination de novo. Id. We will uphold the trial court’s ruling as long as it is
correct on any theory of law applicable to the case. Ex parte Taylor, 36 S.W.3d
883, 886 (Tex. Crim. App. 2001) (per curiam).

A. Did the trial court err in finding the appellant failed to carry his burden of
showing the trial court previously had terminated his community supervision?
      In his first issue, appellant argues that the habeas court erred in allegedly
reviving community supervision after the court allegedly terminated community
supervision in the 2017 Order. Taking the position that the trial court earlier had
granted his motion to terminate community supervision and drawing from the legal
premise that community supervision cannot be revived after it has been terminated,
appellant argues that the habeas court erred when it reinstated community
supervision after interpreting its previous order to be one denying appellant’s
motion to terminate supervision.

      Appellant attached an uncertified copy of the 2017 Order and supplemented
his habeas application with a copy of a screenshot of the Harris County District
Clerk’s website indicating an order issued on the same date contained the title
“Disposition – Termination Deferred Adjudication”. Appellant provided no other
support for his application. We have no record of the habeas hearing and neither
party contends that the parties offered or the trial court admitted evidence at the
hearing. In evaluating whether appellant satisfied his burden, we will presume for
the sake of argument that that the trial court considered the two items attached to
appellant’s application as evidence at the habeas hearing.

      The 2017 Order is made on a standardized, pre-printed form, with a
handwritten comment by the judge, along with a handwritten date, and the judge’s
signature. The pre-printed form contains three distinct sections, with two
horizontal double-lined breaks running across the page, the first of which


                                         4
demarcates a division between the top section in which the judge makes a finding
and the middle “Motion Denied Section,” and the second double-lined break
demarcates a division between the “Motion Denied Section,” and the bottom
“Motion Granted Section.” The entire form contains a number of selection boxes
that represent an array of choices pertinent to the disposition of various types of
motions to terminate community supervision. Only the “Motion Denied Section”
appears to be filled out by hand, with one box marked “X” indicating a “comment”
stated as “Due to Nature of offense” and a handwritten date and the judge’s
signature under the text: “Accordingly, the Court ORDERS defendant’s motion to
terminate community supervision denied.” No date or signature appears below the
language in the “Motion Granted Section,” which states: “Accordingly, the Court
ORDERS defendant’s community supervision terminated.           The Court further
ORDERS, ADJUDGES AND DECREES that the defendant is discharged
according to law”.

      The habeas court found that two boxes on the page were checked
electronically while the document was in its electronic form (before printing). The
first electronically-checked box appears in the top section; if this mark were
intended, it would lend the form to read: “After considering the community
supervision officer’s recommendation and other evidence, the presiding judge
finds that the Defendant: . . .[electronically checked box]. . . “has satisfactory
fulfilled the condition of supervision imposed by the court under the Texas Code of
Criminal Procedure and/or Chapter 481 of the Texas Health and Safety Code.”
The only other content in the top section is an unchecked box stating the
alternative-finding option, that appellant “has not satisfactory fulfilled the
condition of supervision imposed by the court under the Texas Code of Criminal
Procedure and/or Chapter 481 of the Texas Health and Safety Code”.


                                        5
       An electronically-checked box appears in the “Motion Granted Section” next
to “Deferred Adjudication Early Termination.” Checking this box selects the
following two sentences to the right of the checked box on the pre-printed form:
“The best interests of the defendant and society will be served by the early
termination of defendant’s supervision period. The Court has not proceeded to an
adjudication of guilt during the period of supervision.”1 The “Motion Granted
Section” is neither signed nor dated.

       When a trial court’s order is unambiguous, we construe the order as a whole
and declare its intent in light of the literal language used, without considering
matters extrinsic to the order. State v. Atkinson, 541 S.W.3d 876, 879 (Tex.
App.—Houston [14th Dist.] 2017, no pet.). It appears that the habeas court found
that the court did not intend to adopt the text in the pre-printed boxes. In any
event, even presuming that the trial court made the findings indicated by the pre-
printed boxes and that these findings are contrary to a denial of the motion to
terminate, nothing indicates that the trial court adopted the language of the
“Motion Granted” heading, much less that it adopted the adjudicative language at
the base of that section so as to indicate that the trial court granted the motion to
terminate. Thus, under the governing standard, the character and substance of the
order stands as an unambiguous denial of the motion to terminate, as reflected in
the hand-marked “Motion Denied Section”. See id. In denying a motion to
terminate, the court may make findings that conflict with this ruling.                    These
findings do not show that the court granted the motion.

       In this context, construing the order as granting the motion to terminate
1
  The “Motion Granted Section” contains three other options, including one option pertaining to
adjudicated convictions with suspended sentences (as opposed to deferred adjudication), stated
as “The Defendant has satisfactorily fulfilled the conditions of supervision imposed by the Court
for two (2) years or more for more than one-third (1/3) of the time to which defendant was
sentenced to community supervision.”

                                               6
would not be reasonable. See id. We conclude that the order is unambiguous and
under its plain wording the trial court denied the motion to terminate. See id.
Based on the order’s plain language, and appropriately guided by the order’s
substantive text, we conclude that the trial court did not grant the motion to
terminate.   See id. Appellant’s supplemental evidence (the screenshot of the
clerk’s characterization of the 2017 Order) does not show that the trial court
granted the motion to terminate, and in any event, it is extrinsic evidence. See id.

      Neither party has indicated whether a hearing took place in connection with
the appellant’s 2017 motion to terminate community supervision. Nor do we have
a record of the motion to terminate or any evidence offered in support of it.
Appellant did not bring forth a contradicting oral pronouncement. Because we
conclude that the 2017 Order is an order denying a motion to terminate community
supervision and that the court has granted no other motion to terminate, we
overrule appellant’s first issue. See Ex parte Taylor, 36 S.W.3d at 886.

B. Did the trial court commit reversible error when it implicitly overruled
appellant’s objections to the State’s proposed findings of fact and conclusions
of law?
      Appellant’s second issue relates to the State’s post-hearing filing of
proposed findings of fact and conclusions of law. Liberally construed, appellant’s
brief contains a complaint that the trial court erred in adopting findings of fact
based on evidence the State provided post-hearing, which appellant contends the
State had waived any right to present. The four attachments consisted of the
following documents:

          • Exhibit A, which included (1) the March 15, 2012 Judgment of
            Conviction indicating appellant’s “guilty” plea to the second
            degree felony of attempted theft, signed by the judge (2) the
            Original Conditions for Community Supervision, signed by
            appellant and the court on the same date, and (3) First Amended

                                          7
             Conditions for Community Supervision, signed by appellant
             and the court on July 27, 2012.
         • Exhibit B, which included the court’s dismissal of forgery
           charges on March 15, 2012;
         • Exhibit C, a certified copy of the May 15, 2017 Order Affecting
           Community Supervision; and
         • Exhibit D, a blank form entitled, “Order of Early Discharge
           From Community Supervision (Probation)” with a form version
           dated January 2018.
Appellant asserted no specific objection to any of these items, but objected only to
their alleged untimeliness and the State’s standing to submit them. To the extent
that appellant’s complaint is that the State’s failure to file an answer operated as a
default, or that the State’s failure to file an answer shifted appellant’s burden, we
disagree. The statute provides that the State “is not required to file an answer,” and
that “[m]atters alleged in the application not admitted by the state are considered to
have been denied.” Tex. Crim. Proc. Code Ann. Art. 11.072, § 5(b) & (e).

      We also consider appellant’s second issue to the extent that appellant argues
the trial court erred in permitting the State to submit evidence after the hearing on
September 2019. First, as the State points out, its submission of proposed findings
of fact and conclusions of law are not governed by a particular deadline. However,
we will presume for the sake of argument that the trial court erred in failing to
sustain appellant’s objections and then consider whether the supposed error would
be harmful. The parties agree that the court already had stated its ruling. The
record shows that at the time the hearing ended, appellant had failed to satisfy his
own burden of proof. The State’s supplying of evidence afterwards does not
change appellant’s failure to prove entitlement to the relief sought. Even ignoring
all of the evidence submitted by the State, the record still does not show that the
habeas court erred in concluding that the trial court denied the motion to terminate

                                          8
community supervision or in denying the application. See Wilkinson v. State, 523
S.W.3d 818, 825–26 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d)(finding
harmless any error in the admission of emergency medical services report narrative
containing domestic assault victim’s statement). Any error in considering the
State’s evidence would be harmless. See id. We therefore overrule appellant’s
second issue.

                                    III. CONCLUSION

          Because appellant’s issues lack merit on review of the habeas court’s ruling,
we overrule his challenges and affirm the trial court’s judgment denying habeas
relief.




                                          /s/       Kem Thompson Frost
                                                    Chief Justice

Panel consists of Chief Justice Frost and Justices Zimmerer and Poissant.
Publish — TEX. R. APP. P. 47.2(b).




                                                9